UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1102


ROSS A. FIORANI,

                Plaintiff - Appellant,

          and

STATES ATTORNEY GENERALS IN: CA, OH, PA, MD, WVA, DE, NJ,
NY, TN, NC, SC, AND FL,

                Plaintiff,

          v.

CHRYSLER GROUP, LLC; DODGE CORP.; TD FINANCIAL GROUP, LLC;
ALLY FINANCIAL SERVICES,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:13-cv-00346-AJT-IDD)


Submitted:   July 29, 2014                    Decided: July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ross A. Fiorani, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ross   A.   Fiorani     appeals   the   district        court’s     order

dismissing his civil complaint.            We have reviewed the record and

find   no   reversible     error.      Accordingly,         we    affirm   for   the

reasons stated by the district court.            Fiorani v. Chrysler Grp.,

LLC, No. 1:13-cv-00346-AJT-IDD (E.D. Va. Jan. 30, 2014).                          We

dispense    with    oral    argument    because       the        facts   and   legal

contentions   are   adequately      presented    in    the       materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                       2